Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 05/19/2022 but claims the benefit of U.S. continuation application number 17/141395 filed on 01/05/2021.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/19/2022 and 06/01/22 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 of this application is patentably indistinct from claims 1-2 and 5-22 of Application No. 17/141395.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rossi (US 2016/0343241 A1) (hereinafter Rossi) in view of Piccolo, III (US 2015/0248832 A1) (hereinafter Piccolo, III).

               Regarding claim 1, Rossi discloses a controller for event input device testing (Fig. 3), comprising: 
a memory; and a processor configured to execute executable instructions stored in the memory (para 056, FIG. 1, router 222, Hazard detection system 205, system processor 210, wireless communications circuitry 212 and antenna, wireless communications circuitry 214, antenna, non-volatile memory 216) to: 
cause a first event input device of a group of event input devices to perform an automated test process as part of an automated test analysis according to a predetermined test sequence (para 01, automated self-testing of an alarm in a hazard detection system, para 06, user define parameters for when self-administered tests performed by interacting on the mobile device); 
cause, according to the predetermined test sequence, the second event input device to perform an automated test process as part of the automated test analysis (para 01, automated self-testing of an alarm in a hazard detection system, para 07, hazard detection system performing the self-administered sound test, and displaying a content screen); and determine whether the first event input device has detected a hazard event while the second event input device is performing the automated test process (para 056, FIG. 1, and router 222, Hazard detection system 205, system processor 210, wireless communications circuitry 212 and antenna, wireless communications circuitry 214, antenna, non-volatile memory 216, para 0156, sequence of four tones can be used in the sound test, two tones emitted from speaker and two tones from the buzzer).
Rossi specifically fails to disclose determine whether a second event input device of the group of event input devices has detected a hazard event while the first event input device is performing the automated test process.
In analogous art, Piccolo, III discloses determine whether a second event input device of the group of event input devices has detected a hazard event while the first event input device is performing the automated test process (Abstract, control panel places a group of alarm initiating devices into test mode on a rolling basis, para 072, control panel 102 disables group of devices 124, para 78, control panel 102 disables first group of devices in sequence, para 021, activating inspector-activated mechanisms of alarm initiating devices to signal a control panel that a test to be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of automated self-testing of an alarm in a hazard detection system disclosed by Rossi to use control panel to initiates a fire alarm condition in response to a received device sig as taught by Piccolo, III to allows inspector to test the devices, monitor results of walkthrough test, and monitor control panel for any unsolicited (or "real") alarms [Piccolo, III, paragraph 009].
	Regarding claim 2, Rossi discloses the controller of claim 1, wherein the processor is configured to execute the executable instructions to cause an alarm to be generated in response to determining the second event input device has detected a hazard event while the first event input device is performing the automated test process (para 0205, transmit the commencement instructions to each hazard system at block 2646, Abstract, verify operation of various components within a hazard detection system, para 09, hazard detection systems performing self-administered test).
Regarding claim 3, Rossi discloses the controller of claim 1, wherein the processor is configured to execute the executable instructions to cause an alarm to be generated in response to determining the first event input device has detected a hazard event while the second event input device is performing the automated test process (para 09, hazard detection systems performing self-administered test, para 057, sensors 220 to determine whether any actions need to be taken (e.g., alarm in response to a user detected action, para 081, alarm 234 is emitting alarm signal, in the system in response thereto may be detected).
Regarding claim 4, Rossi discloses the controller of claim 1, wherein the processor is configured to execute the executable instructions to cause the first event input device to cease the automated test process in response to determining the second event input device has detected a hazard event while the first event input device is performing the automated test process (para 09, hazard detection systems performing self-administered test, para 01, automated self-testing of an alarm in a hazard detection syst, para 0155, hazard detection systems engaged in a self-test).
Regarding claim 5, Rossi discloses the controller of claim 1, wherein while the first event input device is performing the automated test process, the first event input device is in a test mode and remaining ones of the group of event input devices including the second event input device are in an active mode (para 060, Depending on an operating mode of system 205, operate in "sleep" state or "active" state. "sleep" state. or alarm mode, system 205 is in an active alarm mode).
Regarding claim 6, Rossi discloses the controller of claim 5, wherein the processor is configured to execute the executable instructions to cause the first event input device to revert from the test mode to the active mode in response to determining the second event input device has detected a hazard event while the first event input device is performing the automated test process (para 0140, hazard detection system emit color or display color pattern based on the results, transmit results, distributes those results to a mobile device, which can display results, para 78, control panel 102 disables a first group of devices in the sequence).
Regarding claim 7, Rossi discloses the controller of claim 1, wherein the processor is configured to execute the executable instructions to transmit, to a mobile device, a notification of an alarm generated by the second input device in response to the second event input device detecting a hazard event (para 045, hazard detection system 105 to manage alarming and pre-alarming states, para 051, if smoke is detected by hazard detection system 105, central panel 130 can be alerted to the presence of smoke and make appropriate notification).
Regarding claim 8, Rossi discloses a system for event input device testing (Fig. 3), comprising: a group of event input devices; and a control panel including a controller configured to cause the group of event input devices to perform an automated test analysis according to a predetermined test sequence (para 01, automated self-testing of an alarm in a hazard detection system, para 06, user define parameters for when self-administered tests performed by interacting on the mobile device) by: 
causing a first event input device of the group of event input devices to perform an automated test process according to the predetermined test sequence (para 01, automated self-testing of an alarm in a hazard detection system, para 06, user define parameters for when self-administered tests performed by interacting on mobile device); 
generating an alarm in response to determining any of the remaining event input devices have detected a hazard event while the first event input device is performing the automated test process (para 09, hazard detection systems performing self-administered test, para 057, sensors 220 to determine whether any actions need to be taken (e.g., alarm in response to a user detected action, para 081, alarm 234 is emitting alarm signal, in the system in response thereto may be detected); and 
causing a second event input device of the group of event input devices to perform an automated test process according to the predetermined test sequence in response to determining none of the remaining event input devices have detected a hazard event (para 01, automated self-testing of an alarm in a hazard detection system, para 07, hazard detection system performing the self-administered sound test).
Rossi specifically fails to disclose determining whether any remaining event input devices of the group of event input devices have detected a hazard event while the first event input device is performing the automated test process.
In analogous art, Piccolo, III discloses determining whether any remaining event input devices of the group of event input devices have detected a hazard event while the first event input device is performing the automated test process (Abstract, control panel places alarm initiating devices into test mode on a rolling basis, para 072, control panel 102 disables group of devices 124, para 78, control panel 102 disables first group of devices in the sequence, para 021, activating inspector mechanisms of alarm initiating devices to signal a control panel that a test to be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of automated self-testing of an alarm in a hazard detection system disclosed by Rossi to use control panel to initiates a fire alarm condition in response to a received device sig as taught by Piccolo, III to allows inspector to test the devices, monitor results of walkthrough test, and monitor control panel for any unsolicited (or "real") alarms [Piccolo, III, paragraph 009].
Regarding claim 9, Rossi discloses the system of claim 8, wherein the control panel comprises a user interface configured to display the automated test analysis (para 056, FIG. 1, and router 222, Hazard detection system 205, system processor 210, wireless communications circuitry 212 and antenna, wireless communications circuitry 214, antenna, non-volatile memory 216, para 0156, sequence of four tones can be used in the sound test, two tones emitted from speaker and two tones from).
Regarding claim 10, Rossi discloses the system of claim 9, wherein displaying the automated test analysis includes displaying a progress of the automated test analysis (para 09, hazard detection systems performing self-administered test, para 045, system 105 monitor environmental conditions associated with enclosure 100 and alarm occupants whe condition exceeds predetermined threshold).
Regarding claim 11, Rossi discloses the system of claim 9, wherein displaying the automated test analysis includes displaying which event input devices of the group of event input devices passed their automated test processes event (para 045, hazard detection system 105 to manage alarming and pre-alarming states, para 051, if smoke is detected by hazard detection system 105, central panel 130 can be alerted to the presence of smoke and make appropriate notification).
Regarding claim 12, Rossi discloses the system of claim 9, wherein displaying the automated test analysis includes displaying which event input devices of the group of event input devices failed their automated test processes (para 056, FIG. 1, and router 222, Hazard detection system 205, system processor 210, wireless communications circuitry 212 and antenna, wireless communications circuitry 214, antenna, non-volatile memory 216, para 0156, sequence of four tones can be used in the sound test, two tones emitted from speaker and two tones from the buzzer).
Regarding claim 13, Rossi discloses the system of claim 8, wherein the control panel is connected to the group of event input devices via an alarm loop, wherein the alarm loop is a communication medium that carries signals between the group of event input devices and the control panel (para 0186, If determination is NO, method 2200 loop back to the start of black 2201. If the determination is YES, user notified that test is about to commence and notified via a push notification on his or her mobile device).
Regarding claim 14, Rossi discloses the system of claim 8, wherein the controller is configured to transmit a notification of the alarm to a mobile device via a gateway device, wherein the gateway device provides an interface between the control panel and the mobile device (para 0186, If determination is NO, method 2200 loop back to start of black 2201. If the determination is YES, user notified that test is about to commence, para 01 perform automated self-testing of an alarm in a hazard detection system, para 07, hazard detection system performing the self-administered sound test, and displaying a content screen).
Regarding claim 15, Rossi discloses a computer implemented method for event input device testing (Fig. 3), comprising: 
performing, by a controller included in a control panel, an automated test analysis on a group of event input devices according to a predetermined test sequence (para 01, automated self-testing of an alarm in a hazard detection system) by: 
causing a first event input device of the group of event input devices to perform an automated test process while in a test mode according to the predetermined test sequence (para 0156, sequence of four tones used in sound test, two tones emitted from speaker and two tones from the buzzer, para 09, hazard detection systems performing self-administered test, para 045, system 105 monitor conditions with enclosure 100 and alarm occupants when condition exceeds predetermined threshold); 
generating an alarm in response to determining any of the remaining event input devices have detected a hazard event while the first event input device is performing the automated test process (para 056, FIG. 1, and router 222, Hazard detection system 205, para 0156, sequence of four tones can be used in the sound test, two tones emitted from speaker and two tones from the buzzer); and 
causing a second event input device of the group of event input devices to perform an automated test process while in a test mode according to the predetermined test sequence in response to determining none of the remaining event input devices have detected a hazard event automated test analysis (para 0140, hazard detection system emit color or display color pattern based on the results, transmit results, distributes results to mobile device, display results, para 06, user define parameters for self-administered tests performed by interacting on mobile).
Rossi specifically fails to disclose determining whether any remaining event input devices of the group of event input devices have detected a hazard event while the first event input device is performing the automated test process, wherein the remaining event input devices are in an active mode.
In analogous art, Piccolo, III discloses determining whether any remaining event input devices of the group of event input devices have detected a hazard event while the first event input device is performing the automated test process, wherein the remaining event input devices are in an active mode (Abstract, control panel places a group of alarm initiating devices into test mode on a rolling basis, para 072, control panel 102 systematically disables a group of devices 124, para 78, control panel 102 disables a first group of devices in the sequence, para 021, activating inspector-activated mechanisms of alarm initiating devices to signal a control panel that a test to be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of automated self-testing of an alarm in a hazard detection system disclosed by Rossi to use control panel to initiates a fire alarm condition in response to a received device sig as taught by Piccolo, III to performs a self-administered sound test  and allows inspector to test the devices, monitor results of walkthrough test, and monitor control panel for any unsolicited (or "real") alarms [Piccolo, III, paragraph 009].
Regarding claim 16, Rossi discloses the method of claim 15, wherein the first event input device is in an active mode while the second event input device is in the test mode (para 060, Depending on an operating mode of system 205, operate in "sleep" state or "active" state. "sleep" state. alarm mode, system 205 in an active alarm mode).
Regarding claim 17, Rossi discloses the method of claim 15, wherein the method further includes causing the second event input device to perform the automated test process in response to the first event input device passing the automated test process (para 0140, hazard detection system emit color or display color pattern based on the results, transmit results, distributes those results to a mobile device, which can display results, para 78, control panel 102 disables a first group of devices in the sequence).
Regarding claim 18, Rossi discloses the method of claim 15, wherein the method includes performing, by the controller, an automated test analysis on a different group of event input devices according to a different predetermined test sequence simultaneously while performing the automated test analysis on the group of event input devices (para 045, hazard detection system 105 to manage alarming and pre-alarming states, para 051, if smoke is detected by hazard detection system 105, central panel 130 can be alerted to the presence of smoke and make appropriate notification).
Regarding claim 19, Rossi discloses the method of claim 15, wherein the method includes performing, by the controller, an automated test analysis on a different group of event input devices according to a different predetermined test sequence separately from performing the automated test analysis on the group of event input devices (para 09, hazard detection systems performing self-administered test, para 045, system 105 monitor environmental conditions associated with enclosure 100 and alarm occupants whe condition exceeds predetermined threshold, para 0156, sequence of four tones can be used in the sound test, two tones emitted from speaker and two tones from the buzzer, para 78, control panel 102 disables first group of devices in sequence).
Regarding claim 20, Rossi discloses the method of claim 15, wherein the method includes initiating, by a mobile device connected to the control panel, the automated test analysis (para 0140, hazard detection system emit color based on the results, transmit results, distributes results to mobile device, para 06, user define parameters for self-administered tests performed by interacting on mobile).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689